Citation Nr: 0524070	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-32 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.B., J.P., Jr., and M.P.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1955 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDING OF FACT

The veteran and the appellant were married in October 1958 
and divorced in January 1999; the veteran died in February 
2003.  


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101, 103, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.50-3.54 (2004).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married in October 1958 and 
divorced in October 1998.  The veteran died in February 2003.

In support of her claim, the appellant has submitted 
statements, including statements from others, including a 
private attorney, private psychologist, and private doctor, 
as well as testimony from herself and family members, 
indicating that she did not want to be divorced from the 
veteran and did everything she could to stop the divorce, but 
failed.  These statements and evidence also indicate that the 
veteran experienced psychiatric symptoms.  In this respect, 
it appears that at the time of his death, the veteran had 
established service connection for anxiety neurosis with 
depressive features, evaluated as 100 percent disabling. 

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
Rather, she requests that an exception be made for her 
because she was married to the veteran for 40 years, they had 
children, and their separation and divorce was due to the 
veteran's psychological difficulties. 

As previously stated, in order to qualify as the veteran's 
surviving spouse, the appellant must have entered into a 
marriage with him that is considered valid under the laws of 
the jurisdiction in which they resided at the time of the 
marriage.  The veteran and the appellant were married in 
October 1958, and there is no reason to question the validity 
of that marriage.  Lamentably, the regulation further 
specifies that in order to qualify as the veteran's surviving 
spouse, she must have been his lawful spouse at the time of 
his death.  Unfortunately, the appellant was not the 
appellant's lawful spouse at the time of his death because 
their marriage was terminated by their divorce in October 
1998.  The veteran's psychiatric disability does not provide 
a basis for the Board to find the divorce invalid. 

There is no legal authority that would permit VA to recognize 
the appellant as the surviving spouse of the veteran after 
their divorce.  Because there is no authority recognizing a 
person as a surviving spouse after they have been divorced 
from a veteran, the appellant's claim must be denied due to 
an absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The Board observes that the appellant submitted additional 
evidence following the certification of the appeal to the 
Board.  This evidence does not appear to contain a waiver of 
RO consideration.  However, the evidence is not pertinent to 
the issue on appeal because it does not provide any support 
to a conclusion that she was married to the veteran at the 
time of his death.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  Also see Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Consequently, the Board is not 
required to address efforts to comply with the VCAA with 
respect to the issue here on appeal.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


